
	

114 HR 3280 IH: WIRED Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3280
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Swalwell of California (for himself, Mr. Hudson, and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Workforce Innovation and Opportunity Act to require one-stop delivery systems under
			 such Act to offer services through Internet websites and to direct the
			 Secretary of Labor to develop standards and best practices for such
			 websites, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Widening Internet Readiness for Employment Development Act or the WIRED Act. 2.Online provision of one-stop services (a)Online provision of one-Stop servicesSubparagraph (D) of section 121(e)(2) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3151(e)(2)(D)) is amended to read as follows:
				
 (D)as applicable and practicable, shall make programs, services, and activities accessible to individuals through an Internet website that—
 (i)is unique to the particular one-stop delivery system; and (ii)meets the standards and incorporates the best practices established by the Secretary of Labor under subsection (j)..
 (b)Standards and best practices for online provision of services by one-Stop delivery systemsSection 121 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3951) is amended by adding at the end the following:
				
 (j)Standards and best practices for online provision of servicesAfter soliciting public comments and consulting with and receiving input from relevant parties, including State workforce development boards, the Secretary of Labor shall establish and maintain standards and best practices for Internet websites maintained by one-stop delivery systems under subsection (e)(2)(D), and for the provision of services through such websites. Such standards and best practices shall include—
 (1)a requirement for user-friendly, up-to-date websites available to all dislocated workers; (2)a requirement that such websites prominently display the address and hours of operation of all physical one-stop centers in the local area, and a description of services provided in and events held at each such center;
 (3)best practices for providing, through such websites, services such as resume assistance, cover letter review, job searching, interview preparations, and online employment-related practice tests, through videos, video-conferencing, or other means;
 (4)best practices for assuring a secure network and the protection of any personal information; (5)best practices for incorporating social media and networking capabilities into such websites; and
 (6)best practices for making such websites accessible by mobile devices to the extent practicable.. (c)DeadlineThe Secretary shall establish the initial standards and best practices required by section 121(j) of the Workforce Innovation and Opportunity Act (as added by subsection (b)) not later than 1 year after the date of enactment of this Act.
			
